Citation Nr: 9921056	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for post-traumatic 
stress disorder (PTSD).  


FINDING OF FACT

The claim for service connection for PTSD is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, an explanation of the issue on appeal and the 
procedural delay in this case is warranted.  In rating decision 
of July 1993, the RO denied entitlement to service connection for 
PTSD.  Statements contained in a VA Form 646, dated in July 1993, 
have been considered to constitute a Notice of Disagreement with 
the July 1993 rating decision.  A Statement of the Case (SOC) was 
issued in October 1997 after this oversight was discovered.  The 
RO determined and set forth in the SOC that the issue involved 
whether there was new and material evidence to reopen the claim 
for service connection for an acquired psychiatric disorder to 
include PTSD based on a prior denial of service connection for a 
psychiatric disorder rendered in a November 1989 Board decision 
and a January 1991 Board decision that the veteran had not 
submitted new and material evidence to reopen the claim for 
entitlement to service connection for a psychiatric disorder.  
However, a claim based on the diagnosis of a new mental disorder, 
taken alone or in combination with a prior diagnosis of a related 
mental disorder, states a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior Notice of 
Disagreement.  Ephraim v. Brown, 82 F.3d 399, 402 (1996); Patton 
v. West, 12 Vet. App. 272, 278 (1999).  Accordingly, the July 
1993 rating decision properly indicated that the issue was 
entitlement to service connection for PTSD.  Although the issue 
was improperly framed in the SOC, the October 1998 Supplemental 
Statement of the Case addressed the issue of service connection 
for PTSD on the merits.  The Board further notes that neither the 
veteran nor is representative is currently contending that 
service connection is warranted for any psychiatric disorder 
other than PTSD.  The Board will limit its consideration 
accordingly.

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that is, 
whether the claim is plausible and meritorious on its own or 
capable of substantiation.  If not, the appeal must fail and VA 
is not obligated to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  Murphy, 1 Vet. App. at 81 (1990).  There must 
be more than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak, 2 Vet. App. at 
611.  Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  There can be no valid claim without 
competent evidence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 


The veteran contends that he currently has PTSD and a private 
doctor's statement dated in April 1986 provides a diagnosis of 
PTSD.  He reported that his stressors involved quelling a 
gunfight between two feuding people and taking the weapon, as a 
physical security officer.  According to the veteran, because the 
weapon was newly procured and not stored in the arms room, he was 
continuously denied promotion.

The service medical records for the veteran's period of active 
duty are negative for complaints of, treatment for or a diagnosis 
of PTSD.  The separation examination in December 1977 revealed no 
psychiatric problems.  In addition, an examination report dated 
in January 1979 for entry into the Army National Guard indicates 
that no psychiatric disorder was found.  The veteran reported at 
that time that he was in excellent health and under no 
medications.  He indicated no frequent trouble sleeping, no 
depression or excessive worry, no loss of memory or amnesia, and 
no nervous trouble of any sort.

The VA and private medical records of record contain no diagnosis 
of PTSD.  The veteran has been diagnosed as suffering from 
depression and schizophrenia. Although the veteran contends that 
a private medical record dated in April 1986 contains a diagnosis 
of PTSD, such record is not associated with the veteran's claims 
file.  The record reflects that the veteran was informed through 
the SOC and SSOC of the absence of any medical evidence of record 
showing a diagnosis of PTSD.  

Although the veteran contends that he has PTSD, he is not 
competent to render a medical diagnosis.  Espiritu, 2 Vet. App. 
at 495.  Based on the fact that there is no medical evidence of a 
diagnosis of PTSD, the claim for service connection for PTSD is 
not well grounded and must be denied.









ORDER

Service connection for PTSD is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

